Title: From George Washington to Robert Powell, 4 April 1791
From: Washington, George
To: Powell, Robert



Sir,
Mount-Vernon, April 4th 1791.

Being induced by the fair representation which is made to me of your character I do hereby notify to you your appointment to

be Major Commandant of a battalion of Levies, directed by an act of Congress to be raised for the service of the United States in the State of Virginia—and I enclose to you a statement of the pay, clothing, and rations, and forage allowed to the said battalion.
It will be necessary, if you accept the appointment, that you should come immediately to Mount-Vernon, as I shall leave it within a day or two—and I wish to give you some directions before you repair to the Secretary of war, from whom you will receive your commission and instructions. I am Sir, Your most obedient Servant

G. Washington.

